 



Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
     EXECUTIVE EMPLOYMENT AGREEMENT signed the 31st day of December, 2007 (the
“Agreement”) by and between DRI CORPORATION, a North Carolina corporation (the
“Company”) with principal offices at Durham, North Carolina and Stephen P Slay
(the “Executive”).
     WHEREAS, Executive and Company desire to establish an Employment Agreement
in which Executive is being hired with benefits and consideration related to
terms of severance and certain other matters and in which Company is receiving
additional benefits and consideration related to non-competition and
non-disclosure.
     NOW THEREFORE, in consideration of the foregoing premises and mutual
covenants herein contained, the granting of 250 stock options from the Company,
the parties hereto agree as follows:
     1. Employment. The Company agrees to employ the Executive and the Executive
agrees to serve the Company as its Vice President and Chief Financial Officer.
     2. Position and Responsibilities. The Executive shall exert his best
efforts and devote full time and attention to the affairs of the Company. The
Executive shall have the authority and responsibility given by the general
direction, approval and control of the Chief Executive Officer and subject to
the restrictions, limitations and guidelines set forth by the Board of
Directors.
     3. Term of Employment. The term of the Executive’s employment under this
Agreement shall be deemed to have commenced on December 31, 2007 and shall
continue until December 31, 2009 (the “Initial Term”), subject to extension as
hereinafter provided or termination pursuant to the provisions set forth
hereafter. The term of Executive’s employment shall be automatically
sequentially extended for additional one-year terms upon expiration of the
Initial Term, or additional terms, unless either party hereto receives 90 days’
prior written notice from the other electing not to extend the Executive’s
employment. Compensation during the term shall be that set forth in Section 5
hereof, unless one of the termination provisions overrides.

 



--------------------------------------------------------------------------------



 



     4. Duties. During the period of his employment hereunder and except for
illness, specified Paid Time Off (“PTO”) periods and reasonable leaves of
absence, the Executive shall devote his best efforts and full attention and
skill to the business and affairs of the Company and its affiliated companies as
such business and affairs now exist and as they may be hereinafter defined.
     5. Compensation1. The Company shall pay to the Executive as compensation
for his services the sum of $205,000 per year, payable pursuant to established
Company pay policy. In addition, the Executive shall receive such additional
compensation and/or bonuses as may be voted to him in the discretion of the
Company CEO, subject to approval of the Compensation Committee of the Company
Board of Directors on the basis of the value of such Executive’s services to the
Company.
     In the event of the occurrence of a “triggering event” which shall be
defined to include a (i) change in ownership in one or a series of transactions
of 50% or more of the outstanding shares of the Company, or (ii) merger,
consolidation, reorganization or liquidation of the Company, and following such
triggering event either (i) the Executive elects to terminate this agreement or
(ii) the Executive’s services are terminated by the Company or the Executive or
the executive’s duties, authority or responsibilities are substantially
diminished, the Executive shall receive lump sum compensation equal to two
(2) times his annual salary and incentive or bonus payments, if any, as shall
have been paid to the Executive during the Company’s most recent 12-month period
within 30 days of the triggering event. If the total amount of the change of
control compensation were to exceed three (3) times the Executive’s base amount
(the average annual taxable compensation of the Executive for the five (5) years
preceding the year in which the change of control occurs), the Company and the
Executive agree to reduce the lump sum compensation to be received by Executive
in order to avoid the imposition of the golden parachute tax as provided in the
Tax Reform Act of 1984, as amended by the Tax Return Act of 1986.
     In the event the Executive is required to hire counsel to negotiate on his
behalf in connection with his termination or resignation from the Company upon
the occurrence of a triggering event, or in order to enforce the rights and
 

1   See attachment A

Page 2 of 11



--------------------------------------------------------------------------------



 



obligations of the Company as provided in this paragraph, the Company shall
reimburse to the Executive all reasonable attorneys’ fees which may be expended
by the Executive in seeking to enforce the terms hereof. Such reimbursement
shall be paid every 30 days after the Executive provides copies of invoices from
the Executive’s counsel to the Company. However, such invoices may be redacted
to preserve the attorney-client privilege, client confidentiality or work
product.
     6. Expense Reimbursement. The Company will reimburse the Executive, at
least monthly, for all reasonable and necessary expenses, including without
limitation, travel expenses, and reasonable entertainment expenses, incurred by
him in carrying out his duties under this Agreement. The Executive shall present
to the Company each month an account of such expenses in such form as is
reasonably required by the Company CFO.
     7. Medical and Dental Coverage. The Executive will be entitled to
participate in the Company’s employee group medical and other group insurance
programs on the same basis as other similarly situated executives of the
Company. Any other benefits offered to personnel in the Company similar to
Executive shall also be offered to Executive upon the same terms.
     8. Medical Examination. The Executive agrees to submit himself for physical
examination on one occasion per year as and if requested by the Company;
provided, however, that the Company shall bear the entire cost of such
examinations.
     9. Paid Time Off (“PTO”). The Executive shall be entitled each year to a
reasonable Paid Time Off (“PTO”) in accordance with the established practices of
the Company, now or hereafter in effect for the executive personnel, during
which time the Executive’s compensation shall be paid in full.
     10. Benefits Payable on Disability. If the Executive becomes disabled from
properly performing services hereunder by reason of illness or other physical or
mental incapacity, the Company shall continue to pay the Executive his then
current salary hereunder for the first six (6) months of such continuous
disability commencing with the first date of such disability.
     11. Obligations of Executive During and After Employment.
          (a) The Executive agrees that during the terms of

Page 3 of 11



--------------------------------------------------------------------------------



 



his employment under this Agreement, he will engage in no other business
activities directly or indirectly, which are competitive with or which might
place him in a competing position to that of the Company, or any affiliated
company.
          (b) The Executive realizes that during the course of his employment,
Executive will have produced and/or have access to confidential business plans,
information, business opportunity records, notebooks, data, formula,
specifications, trade secrets, customer lists, account lists and secret
inventions and processes of the Company and its affiliated companies
(hereinafter sometimes referred to as “Confidential Information”).
          Therefore, during or subsequent to his employment by the Company, or
by an affiliated company, the Executive agrees to hold in confidence and not to
directly or indirectly disclose or use or copy or make lists of any such
information, except to the extent authorized by the Company in writing. All
records, files, business plans, documents, equipment and the like, or copies
thereof, relating to Company’s business, or the business of an affiliated
company, which Executive shall prepare, or use, or come into contact with, shall
remain the sole property of the Company, or of an affiliated company, and shall
not be removed from the Company’s or the affiliated company’s premises without
its written consent, and shall be promptly returned to the Company upon
termination of employment with the Company and its affiliated companies. During
Executive’s employment, Company maintains a right at all times, which is
acknowledged by Executive, to examine all of Executive’s computer files, e-mail
messages and business-related documentation on Executive’s computer or laptop
provided by the Company. The restrictions and obligations of Executive set forth
in this Section 11(b) shall not apply to (i) information that is or becomes
generally available and known to the industry (other than as a result of a
disclosure directly or indirectly by Executive); or (ii) information that was
known to Executive prior to Executive’s employment by the Company or its
predecessor.
          (c) Because of employment by Company, Executive shall have access to
trade secrets and confidential information about Company, its business plans,
its business accounts, its business opportunities, its expansion plans and its

Page 4 of 11



--------------------------------------------------------------------------------



 



methods of doing business. Executive agrees that for a period of nine (9) months
after termination or expiration of employment, Executive will not, directly or
indirectly, in a same or similar employment compete with Company in its then
present business or anticipated lines of business in any geographic area in
which Company competes or has planned to do business on the effective date of
termination as set forth in its most recent Strategic Business. Executive
further agrees that he shall not have any direct or indirect contact with any
customers of the Company for the purpose of soliciting any competing business;
and Executive shall not solicit any employees of the Company to terminate their
employment for any reason, whether competitive or not.
          (d) With respect to Inventions made or conceived by the Executive
since the time he began work with the Company, whether or not during the hours
of his employment or with the use of the Company facilities, materials, or
personnel, either solely or jointly with others during his employment by the
Company or within one year after termination of such employment if based on or
related to Confidential Information, and without royalty or any other
consideration, the following shall apply:
                    (i) Inventions. “Inventions” shall mean discoveries,
concepts, and ideas, whether patentable or not, including, but not limited to,
processes, methods, formulas, programs, and techniques, as well as improvements
or know-how, concerning any present or prospective activities of the Company
with which the Executive becomes acquainted as a result of his employment by the
Company.
                    (ii) Reports. The Executive shall inform the Company
promptly and fully of such Inventions by a written report, setting forth in
detail the procedures employed and the results achieved. A report will be
submitted by the Executive upon completion of any studies or research projects
undertaken on the Company’s behalf, whether or not in the Executive’s opinion a
given project has resulted in an Invention.
                    (iii) Patents. The Executive shall apply, at the Company’s
request and expense, for United States and foreign letter patent either in the
Executive’s name or otherwise as the Company shall desire.

Page 5 of 11



--------------------------------------------------------------------------------



 



                    (iv) Assignment. The Executive hereby assigns and agrees to
assign to the Company all rights to such Inventions, and to applications for
United States and/or foreign letters patent and to United States and/or foreign
letters patent granted upon such Inventions.
                    (v) Cooperation. The Executive shall acknowledge and deliver
promptly to the Company, without charge to the Company but at its expense, such
written instruments and do such other acts, such as giving testimony in support
of the Executive’s inventorship, as may be necessary in the opinion of the
Company to obtain and maintain United States and/or foreign letters patent and
to vest the entire right and title thereto in the Company.
                    (vi) Use. The Company shall also have the royalty-free right
to do business, and to make, use, and sell products, processes, and/or services
derived from any inventions, discoveries, concepts, and ideas, whether or not
patentable, including, but not limited to, processes, methods, formulas, and
techniques, as well as improvements or know-how, whether or not within the scope
of inventions, but which are conceived or made by the Executive during the hours
which he is employed by the Company or with the use or assistance of the
Company’s facilities, materials, or personnel, or within the period set forth in
this Section 11.
          (e) In the event a court of competent jurisdiction finds any provision
of this Section 11 to be so overbroad as to be unenforceable, then such
provision shall be reduced in scope by the court, but only to the extent deemed
necessary by the court to render the provision reasonable and enforceable, it
being the Executive’s intention to provide the Company with the broadest
protection possible against harmful competition.
     12. Non-solicitation of Employees. Executive undertakes and agrees that
during the term of this Agreement and for a period of twelve (12) months after
this Agreement shall be terminated, whether voluntarily or involuntarily, he
will not, without the prior written approval of the Company solicit any other
employees with regard to working for a competitor.
     In the event the Company shall establish to the

Page 6 of 11



--------------------------------------------------------------------------------



 



satisfaction of a court of competent jurisdiction the existence of a breach or
threatened breach by Executive of Sections 11 or 12, the Company, in addition to
any other rights and remedies it may have, shall be entitled to an injunction
restraining the Executive from doing or continuing to do any such act in
violation of this section, as well as attorney’s fees and costs of prosecution
to enforce this Agreement, if the Company ultimately prevails on the merits.
     13. Termination for Cause by the Company. The Company may, without
liability, terminate the Executive’s employment hereunder for cause at any time
upon written notice from the CEO specifying such cause, and thereafter the
Company’s obligations hereunder shall cease and terminate; provided, however,
that such written notice shall not be delivered until after the CEO shall have
given the Executive written notice specifying the conduct alleged to have
constituted such cause and the Executive has failed to cure such conduct, if
curable, within fifteen (15) days following receipt of such notice.
     Grounds for termination “for cause” are one or more of the following:
     (a) A willful breach of a material duty by the Executive during the course
of his employment;
     (b) Habitual neglect of a material duty by the Executive;
     (c) Fraud on the Company, conviction of a felony involving or against the
Company, or conviction of a crime of moral turpitude that affects the integrity
and name of the Company.
     If applicable, Executive shall resign as a director and an officer of the
Company if terminated for cause.
     14. Termination by the Executive or the Company Without Cause.
     (a) The Executive, without cause, may terminate this Agreement upon 90 days
prior written notice to the Company. In such event, the Executive shall be
required to render the services required under this Agreement during such 90-day
period unless otherwise directed by the CEO. Compensation for Paid Time Off
(“PTO”) not taken by Executive shall be paid to the Executive at the date

Page 7 of 11



--------------------------------------------------------------------------------



 



of termination. Executive shall be paid for only the ninety (90) day period, if
actually required to work, pursuant to normal pay practices and then all
obligations regarding pay shall cease.
     (b) The Company, without cause, may terminate this Agreement. In such
event, the Company shall pay a severance allowance equal to nine (9) months of
the base salary payable at regular scheduled pay periods over the period. Said
severance shall be subject to mitigation should Employee obtain other employment
during the severance period by the amount earned by the Employee during the
severance period regardless of when paid or to be paid.
     If applicable, Executive shall resign as a director and an officer of the
Company if terminated by the Executive or the Company without Cause.
     15. Termination upon Death of Executive. In addition to any other provision
relating to the termination, this Agreement shall terminate upon the Executive’s
death. In such event, the Company shall pay a severance allowance equal to three
(3) months of the base salary without bonuses to the Executive’s estate.
     16. Arbitration.  Any controversy, dispute or claim arising out of, or
relating to, this Agreement and/or its interpretation, except any controversy,
dispute or interpretation arising out of  §§11 and 12, shall, unless resolved by
agreement of the parties, be settled by binding arbitration in Charlotte, North
Carolina in accordance with the Rules of the American Arbitration Association
then existing.  This Agreement to arbitrate shall be specifically enforceable
under the prevailing arbitration law of the State of North Carolina.  The award
rendered by the arbitrator(s) shall be final and judgment may be entered upon
the award in any court of the State of North Carolina having jurisdiction of the
matter.  Any controversy or dispute involving Sections 11 and 12 of this
Agreement shall be submitted to litigation in the Superior Court of Gaston
County, North Carolina, or to the Federal Court for the Western District of
North Carolina, at the discretion of the Plaintiff, and the employee and Company
agree that venue and jurisdiction shall so lie and that North Carolina law shall
control such proceeding.
     17. General Provisions. The Executive’s rights and obligations under this
Agreement shall not be transferable by

Page 8 of 11



--------------------------------------------------------------------------------



 



assignment or otherwise, nor shall Executive’s rights be subject to encumbrance
or to the claims of the Company’s creditors. Nothing in this Agreement shall
prevent the consolidation of the Company with, or its merger into, any other
corporation, or the sale by the Company of all or substantially all of its
property or assets or assignment via reincorporation.
     (a) This Agreement and the rights of Executive with respect to the benefits
of employment referred to herein constitute the entire Agreement between the
parties hereto in respect of the employment of the Executive by the Company and
supersede any and all other agreements either oral or in writing between the
parties hereto with respect to the employment of the Executive.
     (b) The provisions of this Agreement shall be regarded as divisible, and if
any of said provisions or any part thereof are declared invalid or unenforceable
by a court of competent jurisdiction or in an arbitration proceeding, the
validity and enforceability of the remainder of such provisions or parts thereof
and the applicability thereof shall not be affected thereby.
     (c) This Agreement may not be amended or modified except by a written
instrument executed by Company and Executive.
     (d) This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the State of North
Carolina.
     18. Construction. Throughout this Agreement the singular shall include the
plural, and the plural shall include the singular, and the masculine and neuter
shall include the feminine, wherever the context so requires.
     19. Text to Control. The headings of paragraphs and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.
     20. Authority. The officer executing this agreement on behalf of the
Company has been empowered and directed to do so by the CEO and Board of
Directors of the Company.

Page 9 of 11



--------------------------------------------------------------------------------



 



     21. Gender. In construing this Agreement, it is the parties’ intention that
definitions shall be equally applicable to both the singular and plural forms of
the terms defined, and references to the masculine, feminine or neuter gender
shall include each other gender.

              COMPANY:   DRI CORPORATION    
 
           
 
  By   /s/ David L. Turney    
 
                Title Chief Executive Officer    
 
            EXECUTIVE:   /s/ Stephen P. Slay (SEAL)                 Stephen P
Slay    

Page 10 of 11



--------------------------------------------------------------------------------



 



Attachment A
Compensation:

  A.   Starting $175,000 annually payable semi-monthly as subsequently adjusted,
and re-confirmed in this agreement, to $205,000 per year.     B.   Compensation
to additionally increase by $15,000 annually payable semi-monthly upon
re-securing CPA license.     C.   Company will reimburse educational expenses
incurred in connection with re-securing and maintaining CPA license.     D.  
Company will reimburse expenses of CPA license fees in arrears not to exceed
$6,000 and will further reimburse future annual fees required to maintain that
license once issued.     E.   Incentive Stock Options in the amount of 30,000
shares as previously awarded re-confirmed.     F.   Executive is eligible for
merit performance reviews and possible related increases in compensation.

Page 11 of 11